DETAILED ACTION
In the response date January 28, 2021, Applicant amended claims 1-4, 9, and 30. Claims 5 was canceled, and claims 6, 7, and 10-26 were previously canceled. Claims 1-4, 8, 9, and 27-31 are pending in the current application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Response to Arguments
Claim 10 was objected to because of minor informalities.  Examiner thanks Applicant for amending the claims.  The objection has been obviated. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant asserts that the combination of references does not teach or suggest “wherein the sound is generated by a product as a result of a use of said product in said environment.” to detect a brand.  Examiner respectfully disagrees.  Using the broadest reasonable interpretation, the product is audio-visual media, the product use is the selecting or viewing of the audio-visual media, which generates  audio that is analyzed by the system to detect the brand (of the advertisement).  Applicant asserts that the combination of references does not teach or suggest location or time data.  The time data is taught by Paragraph [0065] of Holden. The rejection is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vemparala et al. (US 2014/0150006 A1) in view of Holden et al. (US 2015/0317756 A1).

Regarding claims 1 and 9, Vemparala discloses a mobile device comprising: 
memory storing machine-readable instructions (Paragraph [0065]); 
a processor configured to access the memory and execute the machine readable instructions (Paragraph [0065]), the machine readable instructions when executed cause the processor to: 
receive audio data obtained from a sound captured in an environment, wherein the sound is generated by a product as a result of a use of said product in said environment, and wherein the generated sound is a characteristic of said product (Paragraphs [0027] and [0028]: receiving audio objects from viewing audiovisual media); 
process said audio data to determine a product use event associated with the use of said product (Paragraph [0039]: the techniques detect a brand in audiovisual media at block 302.  Detecting may be performed by visual or audio object recognition or by recognizing a fingerprint.  For object recognition, remote detector 112 and/or local detector 210 (herein "detector") compares audio or visual aspects of audiovisual media 114 against objects in object library); 
 Object library 120 includes visual or audio objects usable to detect brands within audiovisual media ); 
transmit said captured data to a remote computer system for analysis (Paragraphs [0023]:  Remote device 104 provides the programs, and in some cases also advertisements, interactive experiences, and other media, through communication network 106, and  [0045]: Determining that the audiovisual media is an advertisement rather than a program can be through various manners, such as volume changes from prior frames, audio aspects or quality differences from recent portions of audio, lack of a channel logo in a portion of the audiovisual media where one recently 
existed, resolution changes).
Vemparala discloses the limitations above. Vemparala does not explicitly disclose:
capture data associated with said product use event, wherein the data is location data of the mobile device and/or time data; and 
provide a user reward in response to said determination of said brand of said product.
Holden teaches:
capture data associated with said product use event, wherein the data is location data of the mobile device and/or time data (Paragraph [0065]: a content provider may charge an entity, e.g., an 
advertiser, depending on the number of views and/or the amount of time users view subcontent delivered with content ); and 
provide a user reward in response to said determination of said brand of said product (Paragraph [0051]: identifying the object 410 as being an "ABC" brand soda can, the processing may include determining whether the "ABC" brand soda has been associated with additional content relating to the brand.  The additional content may be, for example, a pop-up advertisement for the product, a coupon or discount offer, or any other desired additional content).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vemparala to capture data associated with said product use event, wherein the data is location data of the mobile device and/or time data, and  provide a user reward in response to said determination of said brand of said product as taught by Holden because it would have 
Regarding claim 5, Vemparala discloses wherein said captured further data comprises location data of said mobile device when said sound is detected and/or date and time data (Paragraph [0038]).

Regarding claim 27, Vemparala discloses wherein said use of said product comprises one or more of: using said product, activating said product, opening said product (Paragraphs [0027] and [0028]).
Regarding claim 28, Vemparala discloses wherein the mobile device comprises a microphone configured to capture said sound (Paragraph [0069]).
Regarding claim 29, Vemparala discloses wherein the sound is generated by an audio generation device of the product (Paragraph [0030]).
Regarding claim 30, Vemparala discloses wherein the processor is configured to provide said captured data to said remote computer system for analysis in response to the determination of said brand of said product (Paragraphs [0023] and [0045]).
Regarding claim 31, Vemparala discloses wherein determining said brand of the product is further based on a user input (Paragraph [0069]).

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vemparala et al. (US 2014/0150006 A1) in view of Holden et al. (US 2015/0317756 A1) in further view of Liebman et al. (US 5,130,696 A).

Regarding claim 2, Vemparala, in view of Holden, does not explicitly disclose:
wherein the sound generated by the product during said use of said product event comprises a sound of opening a package of said product.
Liebman teaches:
The sound-generating device, which is activated upon the opening of a closure on the containment structure, such as a pull tab arranged on a beverage can as I swell-known in the soft drink or beverage industry).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vemparala, in view of Holden, to disclose the sound generated by the product during said use of said product event comprises a sound of opening a package of said product as taught by Liebman because it would have effectively improved the promotional content provided to the user. Vemparala, in view of Holden, discloses determining a product brand based on analyzed audio object data retrieved from audiovisual media (Vemparala Paragraph [0043]). Using the sound-generating containment structure of Liebman would provide relevant promotion materials based on analyzing the sound of a beverage container.
Regarding claim 3, Vemparala, in view of Holden, does not explicitly disclose:
wherein the sound generated by the product during said use of said product comprises a sound of a can ring-pull/tab opening event on a can of pressurized beverage.
Liebman teaches:
wherein the sound generated by the product during said use of said product comprises a sound of a can ring-pull/tab opening event on a can of pressurized beverage (Column 1, lines 47-50: The sound-generating device, which is activated upon the opening of a closure on the containment structure, such as a pull tab arranged on a beverage can as is well-known in the soft drink or beverage industry).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vemparala, in view of Holden, to disclose the sound generated by the product during said use of said product comprises a sound of a can ring-pull/tab opening event on a can of pressurized beverage as taught by Liebman because it would have effectively improved the promotional content provided to the user. Vemparala, in view of Holden, discloses determining a product brand based on analyzed audio object data retrieved from audiovisual media (Vemparala Paragraph 
Regarding claim 8, Vemparala, in view of Holden, does not explicitly disclose:
wherein said user reward is only delivered when said software processor has detected a specific number of product use events.
Liebman teaches:
wherein said user reward is only delivered when said software processor has detected a specific number of product use events (Column 5, lines  17-25: The audio generator 54 may be suitably programmed to generate specific sequences and tonal sounds for a specified interval of time, such as a musical tune in the form of a so-called 20 "jingle" related to the product in the container 10, and•/or a synthesized human voice informing a purchaser who has opened the can and activated the microcomputer as to the possibility of having won or being eligible for a prize or premium).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vemparala, in view of Holden, to include the user reward is only delivered when said software processor has detected a specific number of product use events as taught by Liebman because it would have effectively improved the promotional content provided to the user. Vemparala, in view of Holden, discloses determining a product brand based on analyzed audio object data retrieved from audiovisual media (Vemparala Paragraph [0043]). Using the sound-generating containment structure of Liebman would provide relevant promotion materials based on analyzing the sound of a beverage container.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vemparala et al. (US 2014/0150006 A1) in view of Holden et al. (US 2015/0317756 A1) in further view of Liebman et al. (US 5,130,696 A) in further view of Samonek (US 6,299,006 B1).

Regarding claim 4, Vemparala, in view of Holden and Liebman, does not explicitly disclose:

Samonek teaches:
wherein the sound generated by the product during said use of said product comprises a sound of a screw cap twisting and opening event on a beverage bottle (Column 2, lines 50-55: once the cap member 20 is partially unscrewed from the bottle member 30, that portion of the sealing gasket member 40 that is disposed within the notch 34 will become separated from engagement with the notch surface to allow the carbonated gases to escape through the notch 34 to produce a musical tone).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vemparala, in view of Holden and Liebman, to disclose the sound generated by the product during said use of said product comprises a sound of a screw cap twisting and opening event on a beverage bottle as taught by Samonek because it would have effectively improved the promotional content provided to the user. Vemparala, in view of Holden and Liebman, discloses determining a product brand based on analyzed audio object data retrieved from audiovisual media (Vemparala Paragraph [0043]). Using the Whistling beverage bottle of Samonek would provide relevant promotion materials based on analyzing the sound of a beverage container.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621